Title: From George Washington to Thomas Walker, 25 August 1784
From: Washington, George
To: Walker, Thomas

 

Dr Sir,
Mount Vernon 25th Augt 1784

In April last I wrote you a letter, of which the enclosed is a copy—having received no reply to it, nor seen any meeting of the company summoned in the papers, I am lead to suspect it never got to hand—for this reason, and because I think a meeting of the company indispensably necessary, I have transmitted a copy. I am upon the eve of a journey as far as the Kanhawa, from whence I may not be returned ’till sometime in Novr—but I would not wish to have the meeting delayed on that account. I am &c. &c.

G: Washington

